Case 2:20-cv-12278-BAF-RSW ECF No. 2-15, PagelD.68 Filed 08/21/20 Page 1 of 2

EXHIBIT 13
Approved, Scag

STATE OF NICHT CA

14A2 JUDICIAL DISTRICT
JUDICIAL CIRCUIT

Court address

 

 

mai TPERTOR TOWNSHIP

 

 

415 W MICHIGAN AVE
YPSILANTI, MI

 

Plaintiff
Vv

‘- Personal service

 

SUSSELMAN/MARC/ MITCHELL
13834 BRANDYWYNE RD
CANTON, MI 48le7

 

Te Leridant

 

 

LJ Fersonal aervice

(216) 224-2070 P-84306
JAMEEL S. WILLTAMS

700 TOWNER ST

YPSILANTI, MI 48198

Plaintiff's attorney People LJ personal waitin

 

 

Defendant's attorney

EING/ JONATHAN

 

LJ) Personal service

 

 

officer

If you require apecial accommodations ta

use the court hecause of a disability
oer if you require a foreign language
interpreter te help you Fully partici-
pate in court proceadings, please con-
tact the court immediately to make
arrangements.

Tate issued: AUG. 3, 2020

Original

wy {ATE ye . EL y>

     

OFFENSE:

 

481597

 

| You ARE DIRECTED TO APPEAR AT:

 

 

[] The @eurt address above, courtroom

_ VIA Z00M-SEER ATTACHED

Sourt 2nd oopy - Te lendank Attorney

CASE NO.
202-0852 oT
NOTICE TO APPEAR K-REF: 20WDO2853

LiIDISGBEY P.O.
Court telephone na,
(734)

484-6690

 

Judge: KIRK W. TABBEY

 

FOR THE FOLLOWING PURPOSE: |

 

Pe ss255

 

DAY DATE

TIME

 

L] Probable Cause conf.

 

La Preliminary Exam

 

| ZI Pre-trial Cont.

 

[] Jury Selec ion

 

 

LJ Jury Trial

 

LCL] wonjury Trial

 

be] Sentencing

 

fel Mealtcart

 

 

| Ara | grimeerat

 

J Informal Hearing

 

[ ] formal Hearing

 

ARR / PRETRIAL WEDNESDAY

 

 

9/23/20

 

8:30 AM

 

 

 

[_] The above matter is adjourned freon

 

Tia het

Clark of the Court

 

 

IMPORTANT: READ THIS CAREFULLY

 

 

 

1, Bring this notice with you.

2. No case may be adjourned except by auth-
ority of the judge for good cause shown.

3. FAILURE OF THE DEFENDANT TO APPEAR in

a tivil case may cause a default
judgment to be entered. FAILURE OF

THE PLAINTIFF TO APPEAR may result in

a dismissal of the case.
MC O06 [{6/19) NOTICE TO APPEAR

4. FAILURE TO APPRAR in a criminal case may

for your arrest.

5. If you intend to employ a lawyer,
should be notified cf the date at
6. Fines, costes, and other financial
imposed by the court must be paid

subject you to the penalty for contempt of
court, and a bench warrant may he

iasued

he or she
once.
obligations
ak the time

of ABSeSeMment, except when the court allows

otherwise, for qood cause shown.
